Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 24 is objected to because of the following informalities: “diming micro-inverter” should be “dimming micro-inverter” in the last line of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 2020/0050753, hereinafter “Davis”). 
Regarding claim 13, Davis discloses a lighting system comprising:
a) lighting control sets each with one or more luminaires commissioned to operate at a maximum power level and lighting control modules for controlling power levels of the lighting control sets ([0014]: controlling power level individually and selectively vary power); and 
b) a control center electrically coupled to each of the lighting control sets, the control center comprising a dimming micro-inverter with a back-up battery and a dimming 15control module, wherein the control center detects power failures, and in response to the power failure broadcast differential dimming signal to each the lighting control sets and powers the lighting control sets with the back-up battery at differential dimming power levels, such that the sum of the differential dimming power levels is at or below the maximum operating power level for the dimming micro-inverter ([0167]: micro driver or inverter for control, [0216]: broadcast signal, [0253]: battery or power storage device). 

Regarding claim 14, Davis discloses the lighting system of claim 13, wherein the lighting control modules and the dimming control module form a group that communicate with each other over a wireless mesh network ([0166]: dimming control, [0209]: wireless mesh network protocol switching). 

Regarding claim 15, Davis discloses the lighting system of claim 13, wherein portions of the lighting control sets are commissioned with a range of the differential dimming power levels based on locations of the lighting control sets ([0279]). 

Regarding claim 16, Davis discloses the lighting system of claim 13, wherein portions of the lighting control sets are commissioned to operate at different power levels in the absence of the power failure ([0248]: vary power through a power control circuit or execute a function, the service platform being configured to send an instruction to system microcontroller 208 to terminate power through a power control circuit if a measured energy metric exceeds a parameter or threshold preconfigured in the service platform). 

Regarding claim 17, Davis discloses the lighting system of claim 13, wherein the one or more luminaires are LED luminaires ([0207]). 

Regarding claim 18, Davis discloses a lighting system comprising one or more control lighting groups, with each of the lighting control groups comprising:
a) a first lighting control set commissioned to operate at a first maximum power level and comprising one or more luminaires and a first light lighting control module for controlling operating power levels of the first lighting control set ([0164]; [0014]: controlling power level individually and selectively vary power); 
b) a second lighting control set commissioned to operate at a second maximum 10power level and comprising one or more luminaires and a second lighting control module for controlling operating power levels of the second lighting control set ([0166]; [0014]: controlling power level individually and selectively vary power); and 
-9-cccc) a control center with a dimming micro-inverter with a back-up battery and an inverter control module, wherein the control center detects power failures and in 15response to detected power failures the inverter control module broadcasts dimming signals that instruct the first lighting control module and the second lighting control module to change the operating power levels of the first lighting control set and the operating power levels of the second lighting control set from the first maximum power level and the second maximum power level to different 20dimming power levels and wherein the sum of the dimming power levels of the first lighting control set and the dimming power levels of the second lighting control set are at or below the maximum operating power level for the dimming micro-inverter ([0167]: micro driver or inverter for control, [0216]: broadcast signal, [0253]: battery or power storage device; [0316]: power management for different sets of control).

Regarding claim 19, Davis discloses the lighting system of claim 18, wherein the one or more luminaires, the one or more luminaires in the first lighting control set and the second lighting control set are LED luminaires ([0166]: dimming control, [0209]: wireless mesh network protocol switching; [0316]: various sets of lighting controls). 

Regarding claim 20, Davis discloses the lighting system of claim 18, wherein different dimming power levels of the 30first lighting control set and the second lighting control set total to a value that is at below maximum rated power level of the dimming micro-inverter ([0164], [0159]: below maximum threshold).  

Regarding claim 21, Davis discloses the lighting system of claim 18, wherein the first lighting control se
20
Regarding claim 22, Davis discloses the lighting system of claim 18, wherein the first lighting control set and the 5second lighting control set are commissioned to operate at different power levels in the absence of the power failure ([0248]: vary power through a power control circuit or execute a function, the service platform being configured to send an instruction to system microcontroller 208 to terminate power through a power control circuit if a measured energy metric exceeds a parameter or threshold preconfigured in the service platform).

Regarding claim 23, Davis discloses the lighting system of claim 18, wherein the first lighting control module, the second lighting control module and the dimming control module communicate with each 10other over a wireless mesh network ([0166]: dimming control, [0209]: wireless mesh network protocol switching).

Regarding claim 24, Davis discloses a method for controlling a lighting system during a power failure comprising: 
a) forming lighting control group, the lighting control group comprising lighting control sets connected to a dimming micro-inverter and a control center with 15control modules that communicate between each other over a wireless mesh network, wherein the dimming micro-inverter powers the lighting control sets in the event of a power failure ([0166]: dimming control, [0209]: wireless mesh network protocol switching);
30b) commissioning each lighting control set for operating at a maximum power levels in the absence of the power failure and for differential dimming power levels ([0279]);
c) detecting the power failure from the control center ([0338]); and 
d) broadcasting a dimming signal from at least one of the control modules and thereby instructing the lighting control sets to change operating power levels to the differential dimming power levels, wherein the differential dimming power levels total to a power value that is at or below maximum rated power level of the 25diminig micro-inverter ([0167]: micro driver or inverter for control, [0216]: broadcast signal, [0253]: battery or power storage device).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Taningco can be reached on (571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA C KING/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
9/10/2022